Citation Nr: 1758240	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-21 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hallux valgus and degenerative arthritis of the feet, described as a bilateral foot disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.  This matter was previously before the Board in February 2016, when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be remanded for further development before a decision may be made on the merits.

Pursuant to the February 2016 Board remand, the Veteran attended a May 2016 VA examination to determine the nature and etiology of his claimed foot disability.  There, the Veteran was diagnosed with hallux valgus of the right foot and bilateral degenerative arthritis.  The Board notes that the examiner found hallux valgus in the right foot worse than the left, implying that condition is also bilateral in nature.  

At the examination, the Veteran stated that his feet were always bad prior to entering the Army in 1968.  He described mobility issues in his big toes and swelling in the feet.  The Veteran stated that during basic training, his feet would swell, and that walking on uneven terrain caused pain.  The Veteran stated that he had to be hospitalized while in the National Guard in 1975 for foot swelling, but efforts to obtain those records found them to be unavailable.  The Veteran's separation examination from active service shows a report of foot trouble, and the record reflects the Veteran being disqualified from officer candidate training due to diabetes and swollen feet.

The May 2016 VA examiner opined that it was less likely than not that the Veteran's bilateral foot condition was incurred in or caused by an in-service injury or event.  The examiner's rationale is premised on a finding that the Veteran did not seek in-service treatment for the claimed condition, that there are no signs and symptoms in service treatment records that would be consistent with the current hallux valgus condition, and that the Veteran reported having foot problems prior to service.  Further, the examiner indicates that arthritis is common in the general population.

The Board finds the examiner's opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  First, the lack of in-service treatment for the claimed condition is not sufficient to say the Veteran did not have the condition in service. 

Indeed, the Veteran indicated foot problems on his separation examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  While the examiner stated that in-service treatment records do not show the presence of symptoms consistent with the current hallux valgus, the examiner must also provide an opinion that considers the Veteran's lay statements as to onset and the presence of symptoms in service.  

Second, the Board notes that in this case, the Veteran's entrance examination is silent for foot problems.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1132  (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F. 3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

While the Veteran indicated that he believes his foot problems pre-existed service, the Veteran is not considered competent to link his current condition to the symptoms he had in-service, or the foot problems he states that he had prior to service.  Because the Veteran is presumed to have been in sound condition upon entry into service, there must be clear and unmistakable evidence that the current foot disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304 (b).  

As a result, the examiner is should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's current foot disability pre-existed service, and if so, whether there is clear and unmistakable evidence that the disability was not permanently aggravated by active service. 

Lastly, while arthritis may be common in the general population, that does not bear on whether certain causes, such as the one alleged by the Veteran or shown by the record are at least as likely as not the cause of the Veteran's current disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the May 2016 VA examination for completion of an addendum opinion.  If that examiner is not available, forward to another suitably qualified examiner.  The examiner must review the entire record, consider the Veteran's lay statements, and provide supporting rationale for any conclusion reached.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner must address the following:

a) Whether the Veteran's foot disability clearly and unmistakably pre-existed service.  Supporting rationale must be provided for any conclusion reached.  The examiner is directed to discuss whether the prior foot problems currently present in the Veteran are the same as one's preceding service.  

b) If the examiner is able to conclude that the Veteran's foot disability clearly and unmistakably pre-existed service with supporting rationale, the examiner must then state whether there is clear and unmistakable evidence that the Veteran's foot disability was not aggravated by service.  Aggravation is defined as permanent worsening beyond its natural progression.

c) If the examiner does not find clear and unmistakable evidence that the Veteran's foot disability pre-existed service OR the examiner is unable to find clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service, then the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's foot disability manifested in service or was otherwise caused by service.  Any conclusion reached must be supported by adequate rationale, and the examiner is directed to consider the entire record to include the Veteran's lay statements concerning the onset of his symptoms, and the Veteran's separation examination.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




